Order entered April 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00201-CR

                             JESUS PATRICIO LOPEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-63646-V

                                              ORDER
       The State’s motion for extension of time to file its brief is GRANTED, and the time for

the State to file its brief is extended to May 5, 2014.


                                                          /s/   LANA MYERS
                                                                JUSTICE